RICHARDS ASSET MGMT. TRUST, ET AL., 1 Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent RICHARDS ASSET MGMT. TRUST v. COMMISSIONERNo. 10764-00; No. 10765-00; No. 10766-00; No. 10767-00United States Tax CourtT.C. Memo 2002-213; 2002 Tax Ct. Memo LEXIS 220; 84 T.C.M. (CCH) 229; August 21, 2002, Filed Richards Asset Mgmt. Trust v. Comm'r, 2002 Tax Ct. Memo LEXIS 80">2002 Tax Ct. Memo LEXIS 80, T.C. Memo 2002-74">T.C. Memo 2002-74, T.C.M. (RIA) P 54689, 83 T.C.M. (CCH) 1392">83 T.C.M. (CCH) 1392 (2002)*220  Motion for reconsideration was denied.  David M. Wise, for petitioners.John M. Tkacik, Jr., for respondent.  Chiechi, Carolyn P.CHIECHISUPPLEMENTAL MEMORANDUM OPINIONCHIECHI, Judge: These consolidated cases are before us on petitioners' motion for reconsideration (petitioners' motion for reconsideration) of our Memorandum Opinion in these cases set forth in T.C. Memo 2002-74">T.C. Memo 2002-74 (Richards I). We shall deny that motion. We begin by setting forth the background pertinent to this Supplemental Memorandum Opinion, which includes not only the background set forth in Richards I that we incorporate herein by this reference, but also certain other*221  matters that the record in these cases establishes and/or that the parties do not dispute.BackgroundRichards Asset Management Trust (Richards Management Trust) 2 filed Form 1041, U.S. Income Tax Return for Estates and Trusts (trust return), for each of the taxable years 1996 and 1997. In separate Schedules K-1, Beneficiary's Share of Income, Deductions, Credits, etc., that Richards Management Trust included with each of its 1996 and 1997 trust returns, Richards Management Trust showed Everett D. Richards (Mr. Richards) and Richards Charitable Trust as beneficiaries and Mr. Richards as the fiduciary of Richards Management Trust.In each of its 1996 and*222  1997 trust returns, Richards Management Trust deducted depreciation with respect to certain personal assets of Mr. Richards, including Mr. Richards' personal residence that he had transferred to Richards Management Trust at a time that is not disclosed by the record. Richards Management Trust also deducted other amounts in its 1996 and 1997 trust returns with respect to personal expenses of Mr. Richards.During respondent's examination of Richards Management Trust's 1996 and 1997 trust returns and thereafter, no books, records, or other information was provided to respondent establishing (1) the jurisdiction under the laws of which Richards Management Trust was purportedly organized, (2) the person who is authorized to act on behalf of Richards Management Trust, and (3) that Richards Management Trust was at all relevant times a trust cognizable for Federal tax purposes. Nor did Richards Management Trust at any time provide any books, records, or other information to respondent establishing the income reported and the expense deductions claimed in Richards Management Trust's 1996 and 1997 trust returns.Respondent has no record of Richards Charitable Trust's having filed with respondent*223  Form 990-PF, Return of Private Foundation (Form 990-PF), for either of the taxable years 1996 and 1997. Nor does respondent have a record of any other Federal tax returns having been filed by Richards Charitable Trust for those years.In response to a request by respondent for information with respect to Richards Charitable Trust, respondent was provided with a copy of Form 990-PF for the taxable year 1997 that showed Richards Charitable Trust as the organization to which such form pertained. However, as discussed above, respondent has no record that Richards Charitable Trust filed with respondent Form 990-PF for the taxable year 1997.During respondent's examination of Richards Charitable Trust's taxable years 1996 and 1997 and thereafter, no books, records, or other information was provided to respondent establishing (1) the jurisdiction under the laws of which Richards Charitable Trust was purportedly organized, (2) the person who is authorized to act on behalf of Richards Charitable Trust, and (3) that Richards Charitable Trust was at all relevant times a trust cognizable for Federal tax purposes. Nor did Richards Charitable Trust at any time provide any books, records, or other*224  information to respondent establishing the income shown and the expense deductions claimed in the copy of Form 990-PF for the taxable year 1997 that was provided to respondent during respondent's examination of Richards Charitable Trust and that showed Richards Charitable Trust as the organization to which such form pertained.Joy A. Richards and Mr. Richards jointly filed Form 1040, U.S. Individual Income Tax Return (return), for the taxable year 1996, and Mr. Richards filed a return for 1997. During respondent's examination of those 1996 and 1997 returns and thereafter, no books, records, or other information was provided to respondent establishing the income reported and the expense deductions claimed in those returns.James Binge (Mr. Binge) was the return preparer for each of Richards Management Trust's 1996 and 1997 trust returns, Mr. Richards and Joy A. Richards' 1996 return, and Mr. Richards' 1997 return. Mr. Binge was also listed as the return preparer for Richards Charitable Trust's Form 990-PF for the taxable year 1997 that was provided to respondent during respondent's examination of Richards Charitable Trust but that respondent has no record of having been filed with*225  respondent. Respondent has identified Mr. Binge as an individual involved with purported trusts used for tax avoidance purposes.On October 16, 2000, Carol Jackson (Ms. Jackson), an attorney authorized to practice before the Court, filed the respective petitions in these cases, which she had signed on October 12, 2000. On December 8, 2000, David M. Wise (Mr. Wise), an attorney authorized to practice before the Court, entered an appearance in each of these cases.On August 31, 2001, respondent filed a motion to compel production of documents and a motion to compel responses to respondent's interrogatories (respondent's motions to compel discovery) in each of the cases at docket Nos. 10765-00 3 and 10766-00. In respondent's motions to compel discovery in each of those cases, respondent represented, inter alia, that counsel of record in each such case, i. e., Ms. Jackson and Mr. Wise, had informed respondent's counsel that they no longer represented Mr. Richards. Respondent further represented in respondent's respective motions to compel discovery in the cases at docket Nos. 10765-00 and 10766- 00, inter alia, that respondent's counsel advised both Ms. Jackson and Mr. Wise that respondent*226  would continue to recognize them as counsel for petitioner in each such case unless otherwise notified by the Court.Respondent attached as exhibits to respondent's respective motions to compel discovery in the cases at docket Nos. 10765-00 and 10766-00 respondent's discovery requests. Those respective discovery requests included the following interrogatories:Interrogatory No. 5:Please identify all trusts by name, address and EIN, for which either petitioner, or both, were the creator, grantor, settlor, director or beneficiary or any trust in which petitioners 1*228  were involved with [sic] in any way. For each trust identified, please state whether the trust has been modified or amended; and if so, answer the following with regard to each modification or amendment for each trust:(a) when the modification or amendment occurred,(b) who authorized the modification or amendment,(c) who made the modification or amendment,(d) why the modification or amendment was made, and*227  (e) how each modification or amendment was made.* * * * * * *Interrogatory No. 10:For the period from the inception of the identified trusts through the present, list and identify each trust officer, trustee, trust protector, investment manager and other person who had any directory or management responsibility of any kind for each of the trusts. For each person identified, please answer the following:a. List and identify the beginning and end of each person's tenure.b. Describe the nature of each person's directory or management responsibility.* * * * * * *f. Please list and describe all documents which support or substantiate your answer.Respondent's respective requests for discovery in the cases at docket Nos. 10765-00 and 10766-00 also included the following requests for production of documents:With respect to Interrogatory No. 5, including all of its subparts and subparagraphs, please provide complete and correct copies of all original trust documents and subsequent modifications or amendments which substantiate or support your response.* * * * * * *With respect to Interrogatory No. 10, including all of its subparts and subparagraphs, please provide all documents and materials which support or substantiate your response.Respondent also attached to respondent's respective discovery motions in the cases at docket Nos. 10765-00 and 10766-00 the so-called Branerton letter dated June 22, 2001, that respondent had sent to Ms. Jackson, one of petitioners' then two attorneys-of-record in these cases. That Branerton letter*229  requested, inter alia:All receipts for income and expenditures for the taxable years 1996 and 1997, and any other records of income received by the above-referenced petitioners [petitioners in the cases at docket Nos. 10764-00 through 10767-00] or member of their immediate family (if applicable) or any related party or entity, in which they exercised control or received an economic benefit * * *Respondent sought similar information in respondent's discovery requests that were attached to respondent's respective discovery motions in the cases at docket Nos. 10765-00 and 10766-00.On July 30, 2001, respondent sent a letter to Mr. Wise, which respondent attached to respondent's discovery motions in the cases at docket Nos. 10765-00 and 10766-00 and in which respondent stated:You stated during our July 17, 2001, telephone conversation that you would no longer be representing the above-referenced taxpayers [petitioners in the cases at docket Nos. 10764-00 through 10767-00], whose Tax Court cases are scheduled for trial the week beginning October 15, 2001. Although you served*230  our office with a Notice of Substitution of Counsel, as of this date our records indicate that the Court has not agreed to the substitution or to your withdrawal as counsel in these cases.I have enclosed two (2) sets of Respondent's First Set of Interrogatories to Petitioner(s) (" Interrogatories") and Respondent's First Request for Production of Documents (" Production of Documents") which pursuant to Tax Court Rules 71 and 72 require responses within 30 days of service. As appropriate, please forward a copy of this letter and the enclosed Interrogatories and Production of Documents to Everett D. Richards.On September 4, 2001, the Court issued respective Orders (September 4, 2001 Orders) in the cases at docket Nos. 10765-00 and 10766-00 in which it directed (1) petitioners in those cases to file on or before September 13, 2001, written responses to respondent's motions to compel discovery; (2) Ms. Jackson and Mr. Wise each to file on or before September 13, 2001, any motions to withdraw as counsel; and (3) the Clerk of the Court to serve copies of respondent's respective motions to compel*231  discovery and the Court's respective September 4, 2001 Orders not only on then petitioners' counsel of record but also on petitioners at petitioners' address listed in the petitions.On September 14, 2001, Ms. Jackson filed a motion to withdraw as counsel (motion to withdraw) in each of the cases at docket Nos. 10765-00 and 10766-00. On September 24, 2001, Ms. Jackson filed a motion to withdraw in each of the cases at docket Nos. 10764- 00 and 10767-00. As grounds for each such motion, Ms. Jackson stated:The undersigned [Ms. Jackson] was working out of the offices of Wise & Associates until June 18, 2001. At that time, my employment contract was terminated, and I undertook employment at another firm. I seek a release from this court from representing the Petitioner in this matter because I am no longer associated with Wise & Associates.On September 18, 2001, and on September 24, 2001, respectively, the Court granted Ms. Jackson's motion to withdraw in each of the cases at (1) docket Nos. 10765-00 and 10766-00 and (2) docket Nos. 10764-00 and 10767-00.On September 17, 2001, Mr. Wise filed a motion to withdraw in each of the*232  cases at docket Nos. 10765-00 and 10766-00. On September 24, 2001, Mr. Wise filed a motion to withdraw in each of the cases at docket Nos. 10764-00 and 10767-00. In support of Mr. Wise's motion to withdraw in each such case, 4 Mr. Wise represented in pertinent part as follows:In June 2001 the undersigned [Mr. Wise] contacted the Petitioner and related that although he had filed a petition with the Tax Court, on his behalf, at the request of his accountant James Binge, he did not have a signed representation agreement with him. Following that conversation an agreement was forwarded to*233  the Petitioner. After several weeks another call was placed to the Petitioner who indicated that he was having second thoughts about continuing the representation and was exploring "nontraditional" alternatives with James Binge. Atthat time the undersigned explained that the opportunity to meet with an examiner was rapidly evaporating and that formal discovery was immanent [sic]. The undersigned further explained the burden of complying with discovery and the possible sanctions for failure to comply. The Petitioner was urged to consult another tax practitioner and it was suggested that reliance upon the recommendations of James Binge may not be in his best interest. Following that conversation the undersigned contacted the Petitioner's examiner and requested that his file be held for a couple of weeks in case he changed his mind.On July 16th [2001] the undersigned contacted James Binge and was advised that the Petitioner did not wish to continue the representation and that the under-signed was not to attempt to contact him. The undersigned*234  was informed that replacement counsel in the person of Marc Lehotsky * * * had been selected. The undersigned contacted the Petitioner who verified that he had made arrangements to have Mr. Lehotsky represent him and that he was aware that a Branerton conference had been set for the 17th [of July 2001] with District Counsel's office but that he did not wish to participate in such meeting unless he could be represented by his accountant James Binge. The undersigned related that he would not participate in the conference under those conditions.The undersigned copied the Petitioner's file, mailed same to Mr. Lehotsky, and prepared and mailed a Notice of Substitution to the Tax Court indicating that Mr. Lehotsky would be representing the Petitioners. The undersigned also called Mr. Lehotsky and left a detailed message regarding the status of the case and inviting him to call the undersigned on his cell phone should he desire to discuss the case. Thereafter the undersigned closed his office and left town for a two week vacation.Upon*235  returning it was discovered that the under-signed's Notice of Substitution of Counsel had been returned and stamped "Not admitted U.S. Tax Court". The undersigned again left a voice mail message for Mr. Lehotsky and forwarded discovery requests to his office address. After having had no reply from Mr. Lehotsky the undersigned contacted Mr. Binge who advised that his office had been in contact with Mr. Lehotsky and that he had assurances that he would be admitted to practice in the Tax Court or would cocounsel with another attorney admitted to practice who would shortly enter an appearance. The undersigned cautioned Mr. Binge about the importance of timely complying with discovery and the sanctions that could be imposed for failure to comply.On September 4th [2001] the undersigned received District Counsel's Motion to Compel and very shortly thereafter the Court's Order directing petitioner to respond to the Motion to Compel and the undersigned to file a motion to withdraw as counsel on or before September 13th [2001]. The undersigned*236  contacted Terry Bentivegna, an assistant to James Binge, who advised that he was contacting Mr. Lehotsky who would take care of the matter.After having not had any communication with Mr. Lehotsky the undersigned contacted Mr. Binge on Friday the 7th [of September 2001] and related the urgency of complying with discovery and the possible sanctions for failure to comply. Mr. Binge indicated that he was about to go out of town for a conference and that he would have to attend to the matter when he returned to the office on Tuesday. As a result of the Court's Order requiring a reply by the 13th [of September 2001] and Mr. Binge's inability to address the situation until the 11th [of September 2001] the undersigned called the Petitioner and advised that an immediate response to the Court's order was required and that the undersigned would be available to assist him without charge in formulating a reply. Petitioner rejected any such offers and expressed confidence that his position would be vindicated in Court.On the evening*237  of the 10th [of September 2001] the undersigned contacted James Binge at home who advised that the Petitioner had contacted him and that they did not with [sic] to speak with the undersigned. The undersigned was advised to send the Court's Order together with District Counsel's Motion to the Petitioner by overnight mail. Mr. Binge indicated that he would be meeting with the Petitioner to assist him in making a response. The undersigned indicated that he would be available to assist in that effort.On the evening of the 10th [of September 2001] the undersigned mailed the Court's Order and District Counsel's Motion to the Petitioner for 10: 00 am delivery on the 11th [of September 2001] via Federal Express.It is clear to the undersigned that the Petitioner does not wish to have him continue to represent him. The undersigned has had numerous conversations with him and his accountant. He is aware of the significance of his decision to decline assistance.On September 19, 2001, and September 24, 2001, respectively, the Court granted Mr. Wise's*238  motion to withdraw in each of the cases at (1) docket Nos. 10765-00 and 10766-00 and (2) docket Nos. 10764-00 and 10767-00.Although the Court's respective September 4, 2001 Orders directed petitioners in the cases at docket Nos. 10765-00 and 10766- 00 to file on or before September 13, 2001, responses to respondent's respective motions to compel discovery in those cases, the Court received no such responses. On September 19, 2001, the Court issued respective Orders (September 19, 2001 Orders) in the cases at docket Nos. 10765-00 and 10766-00 in which it granted respondent's respective motions to compel discovery and ordered petitioners to produce on or before September 28, 2001, the documents requested in respondent's requests for production of documents and the answers to respondent's interrogatories. In the respective September 19, 2001 Orders in the cases at docket Nos. 10765-00 and 10766-00, the Court further ordered respondent to file written reports in those respective cases on or before October 9, 2001, informing the Court whether petitioners in those cases had complied with the Court's respective September 19, 2001 Orders. The Court's respective September 19, 2001 Orders*239  put petitioners on notice in the cases at docket Nos. 10765-00 and 10766-00 that if they didnot fully comply with the provisions of this Order, this Court will be inclined to impose sanctions pursuant to Tax Court Rule 104, which may include dismissal of this case and entry of a decision against petitioners.On September 14, 2001, respondent filed a motion to consolidate the instant cases for trial, briefing, and opinion, which the Court granted on September 24, 2001.On October 2, 2001, petitioners in these cases filed a motion to continue the trial (petitioners' motion to continue) "until such time as the Petitioner has time to answer th [sic] Respondent's Motion to Compel Responses to Respondent's Interrogatories." In support of that motion, petitioners alleged that "Petitioner is not [in] receipt of any of the interrogatories that the Respondent wishes answered in a timely manner. They were apparently sent to the attorney of record who was fired." The reason quoted above for petitioners' asking the Court to grant petitioners' motion to continue was false and groundless. As set forth above, on September 4, 2001, the Court served petitioners*240  in the cases at docket Nos. 10765-00 and 10766-00, at the address of record listed in the petitions, with copies of (1) respondent's respective motions to compel discovery in those cases, including the exhibits that respondent had attached thereto (inter alia, respondent's discovery requests), and (2) the Court's respective September 4, 2001 Orders directing petitioners to file a response to each such motion on or before September 13, 2001. Moreover, as discussed above, Mr. Wise represented in Mr. Wise's motion to withdraw that on September 10, 2001, he sent to petitioner via Federal Express for delivery at 10 a. m. on September 11, 2001, copies of the Court's September 4, 2001 Orders as well as respondent's motions to compel discovery. On October 2, 2001, the Court denied petitioners' motion to continue.On October 9, 2001, respondent filed a report (respondent's October 9, 2001 report) in each of the cases at docket Nos. 10765-00 and 10766-00, as directed by the Court in the Court's September 19, 2001 Order in each of those cases. Respondent's October 9, 2001 report in each of those cases indicated that as of October 5, 2001, petitioner in each such case had not provided any documents*241  in response to respondent's request for production of documents or any responses to respondent's interrogatories.On October 15, 2001, the Court had these cases called from the Court's trial calendar (calendar call) at the Court's trial session in Cleveland, Ohio (Cleveland trial session). At that calendar call, there was no appearance by or on behalf of Richards Management Trust in the case at docket No. 10764-00, Mr. Richards in the cases at docket Nos. 10765-00 and 10766-00, and Richards Charitable Trust in the case at docket No. 10767-00. At that time, respondent orally moved to dismiss each of these cases for failure to prosecute, and respondent requested, and the Court held, a trial because, according to respondent, respondent had the burden of production pursuant to section 7491(c) 5 with respect to (1) the accuracy-related penalties under section 6662(a) for 1996 and 1997 that respondent determined against Richards Management Trust in the case at docket No. 10764-00, (2) the respective accuracy- related penalties under section 6662(a) for 1996 and 1997 that respondent determined against Mr. Richards in the cases at docket Nos. 10765-00 and 10766-00, and (3) the additions*242  to tax under section 6651(a)(1) for 1996 and 1997 that respondent determined against Richards Charitable Trust in the case at docket No. 10767-00.At the trial in these cases on October 15, 2001, there was no appearance by or on behalf of Richards Management Trust, Mr. Richards, and Richards Charitable Trust.At the conclusion of the trial in these cases on October 15, 2001, the Court orally ordered respondent to file on or before November 2, 2001, a written motion to dismiss for lack of prosecution in each of these cases. Thereafter, the Court granted respondent's motion to extend the time within which to file each such motion. By Order dated October 15, 2001 (October 15, 2001 Order), the Court ordered the parties in these cases to file simultaneous opening briefs on or before November 29, 2001.On November 13, 2001, respondent*243  timely filed a written motion to hold petitioner in default in each of the cases at docket Nos. 10764-00 and 10767-00 and a written motion to dismiss for lack of prosecution and to impose sanctions under section 6673 in each of the cases at docket Nos. 10765-00 and 10766-00. (For convenience, we shall refer to each of the latter two motions as respondent's motion to dismiss for lack of prosecution.)On December 3, 2001, the Court sua sponte issued separate Orders (December 3, 2001 Show Cause Orders) directing each party in the case at docket No. 10764-00 in which Richards Asset Management Trust is named as petitioner and in the case at docket No. 10767-00 in which Richards Charitable Trust is named as petitioner toshow cause in writing why the Court has jurisdiction over this case, including the identity of any purported fiduciary of petitioner and a detailed analysis of why such purported fiduciary has the capacity to litigate in the Court on behalf of petitioner.On December 19, 2001, respondent filed separate written responses to the December 3, 2001 Show Cause Orders in the cases at docket Nos. 10764-00 and 10767-00 in which respondent*244  contended, inter alia, that Richards Management Trust and Richards Charitable Trust, respectively,11. * * * failed to establish that a trustee, if authorized, acted on its behalf when the purported petition was filed with the Court on October 16, 2000. * * * failed to file a proper petition with this Court in that the petition was not brought by and with the full descriptive name of the fiduciary entitled to institute a case on its behalf.12.  * * * Respondent further argued in those separate responses to the December 3, 2001 Show Cause Orders in the cases at docket Nos. 10764-00 and  10767-00 that Since the petition in this case was not brought by a party with proper capacity as required by the Tax Court Rules of Practice and Procedure, the Court   lacks jurisdiction * * *.On December 20, 2001, Richards Management Trust and Richards Charitable Trust, respectively, filed responses to the December 3, 2001 Show Cause Orders in the cases at docket Nos. 10764- 00 and 10767-00 (Richards Management Trust's response to the December 3, 2001 Show Cause Order and Richards Charitable Trust's*245  response to the December 3, 2001 Show Cause Order, respectively), each of which was signed by Terrence A. Bentivegna (Mr. Bentivegna) who identified himself in each such response as "Trustee". Each such response asserted that "Petitioner does not believe that this Court has jurisdiction." In support of that position, Richards Management Trust's response to the December 3, 2001 Show Cause Order and Richards Charitable Trust's response to the December 3, 2001 Show Cause Order set forth statements and contentions that the Court found to be frivolous and/or groundless. 6*246  Although not ordered by the Court, on January 16, 2002, Richards Management Trust submitted, and the Court had filed, a response to respondent's motion to hold petitioner in default in the case at docket No. 10764-00, and Mr. Richards submitted, and the Court had filed, a response to respondent's motion to dismiss for lack of prosecution in the case at docket No. 10766-00. Each of those respective responses contained arguments and contentions that the Court found in an Order dated January 18, 2002 (January 18, 2002 Order) in each of the cases at docket Nos. 10764-00 and 10766-00 to be frivolous and/or groundless. In the respective January 18, 2002 Orders in those cases, the Court reminded petitioners about section 6673(a)(1).On February 15, 2002, approximately 2 1/2 months after the due date of the simultaneous opening briefs (i. e., November 29, 2001) ordered by the Court in its October 15, 2001 Order, Mr. Richards filed in these cases a motion for leave to file a brief out of time and lodged a brief in these cases. The Court granted that motion on February 15, 2002, and had that brief filed. The brief set forth statements, contentions, and arguments that the Court found to be frivolous and/or groundless. 7In Richards I filed on March 27, 2002, the Court found, inter alia, (1) that Richards Management Trust in the case at docket No. 10764-00 and Richards Charitable Trust in the case at docket No. 10767-00 had failed to establish who has the authority to act on their behalf in those respective proceedings and (2) that neither of those cases was brought by and with the full descriptive name of the fiduciary entitled to institute*247  each such case on behalf of Richards Management Trust or Richards Charitable Trust, as the case may be, as required by Rule 60(a)(1). The Court held in Richards I that it did not have jurisdiction over the cases at docket Nos. 10764-00 and 10767-00.Pursuant to Richards I, on March 28, 2002, the Court entered an Order of Dismissal in each of those cases in which the Court dismissed each such case for lack of jurisdiction. 8In Richards I, the Court further found that neither Mr. Richards nor any authorized representative of Mr. Richards appeared on October 15, 2001, at the calendar call at the Court's Cleveland trial session or at the trial that the Court held in these cases. The Court also found in Richards I that the written response by Mr. Richards to respondent's motion to dismiss for lack of prosecution in the case at docket*248  No. 10766-00 did not contain any valid reason why the Court should not dismiss the case at docket No. 10766-00 for lack of prosecution. 9 The Court observed in Richards I that that response contained contentions and arguments that the Court had found in the Court's January 18, 2002 Order in that case to be frivolous and/or groundless. The Court also found in Richards I that, despite the Court's admonitions in its January 18, 2002 Order in the case at docket No. 10766-00 about (1) the frivolous and/or groundless contentions and arguments in Mr. Richards' response to respondent's motion to dismiss for lack of prosecution in that case and (2) section 6673(a)(1), the brief that Mr. Richards filed in these cases on February 15, 2002, contained statements, contentions, and arguments that the Court found to be frivolous and/or groundless and did not set forth any valid reason why the Court should not dismiss for lack of prosecution the cases at docket Nos. 10765-00 and 10766-00.*249  With respect to the accuracy-related penalties under section 6662(a) at issue in the cases at docket Nos. 10765-00 and 10766-00, the Court found in Richards I that respondent satisfied the burden of production that respondent maintained respondent had with respect to those penalties. With respect to that part of respondent's motion to dismiss for lack of prosecution in each of the cases at docket Nos. 10765-00 and 10766-00 asking the Court to impose a penalty under section 6673(a)(1) on petitioner in each of those cases, the Court found in Richards I that petitioner instituted the proceedings in each of those cases primarily for delay and that his position in each such case was frivolous and/or groundless. We held in Richards I that petitioner was liable for a penalty under section 6673(a)(1) in the case at docket No. 10765-00 in the amount of $ 8,000 and in the case at docket No. 10766-00 in the amount of $ 18,000.Pursuant to Richards I, on March 28, 2002, the Court entered an Order of Dismissal and Decision in each of the cases at docket Nos. 10765-00 and 10766-00. In each such Order, the Court granted respondent's motion to dismiss for lack of prosecution in each such case in*250  that we dismissed each of those cases for failure by petitioner to prosecute. The Court also entered in each such Order a decision in each of the cases at docket Nos. 10765-00 and 10766-00 (1) sustaining the determinations that respondent made in the notice of deficiency to which each such case pertained, but in reduced amounts which respondent conceded were appropriate in order to reflect the duplication of certain income determinations in the respective notices of deficiency issued to Mr. Richards, and (2) imposing a penalty pursuant to section 6673(a)(1) on Mr. Richards in the case at docket No. 10765-00 in the amount of $ 8,000 and in the case at docket No. 10766-00 in the amount of $ 18,000.On June 24, 2002, Mr. Wise again entered an appearance in each of the cases at docket Nos. 10764-00 through 10767-00. On the same date, Mr. Wise, on behalf of Richards Management Trust in the case at docket No. 10764-00 and Richards Charitable Trust in the case at docket No. 10767-00, filed a motion for leave (motion for leave) to file motion to vacate order of dismissal in each of those cases and lodged a motion to vacate (motion to vacate) order of dismissal in each such case and a memorandum*251  in support of each such motion. On June 25, 2002, the Court granted the Trust's motion for leave in each of the cases at docket Nos. 10764-00 and 10767-00 and had filed in each such case the Trust's motion to vacate and the memorandum in support thereof (collectively, the Trust's motion to vacate).On June 24, 2002, Mr. Wise, on behalf of Mr. Richards in each of the cases at docket Nos. 10765-00 and 10766-00, filed a motion for leave to file motion to vacate order of dismissal and decision and lodged a motion to vacate order of dismissal and decision and a memorandum in support thereof in each such case. On June 25, 2002, the Court granted Mr. Richards' motion for leave in each of the cases at docket Nos. 10765-00 and 10766-00 and had filed in each such case Mr. Richards' motion to vacate and the memorandum in support thereof (collectively, Mr. Richards' motion to vacate). 10On July 2, 2002, petitioners*252  filed in these cases a motion for leave to file motion for reconsideration and lodged a motion for reconsideration in these cases. On the same date, the Court granted the motion for leave and had filed in these cases petitioners' motion for reconsideration. On July 2, 2002, petitioners filed in these cases petitioners' motion to reopen the record (petitioners' motion to reopen the record). 11On July 24, 2002, respondent filed a response to the Trust's motion to vacate in each of the cases at docket Nos. 10764-00 and 10767-00 and to Mr. Richards' motion to vacate in each of the cases at docket Nos. 10765-00 and 10766-00. 12*253  DiscussionThe granting of a motion for reconsideration rests within the discretion of the Court. Estate of Quirk v. Commissioner, 928 F.2d 751">928 F.2d 751, 759 (6th Cir. 1991), affg. in part and remanding in part T.C. Memo 1988-286">T.C. Memo 1988-286; Klarkowski v. Commissioner, 385 F.2d 398">385 F.2d 398, 401 (7th Cir. 1967), affg. T.C. Memo 1965-328">T.C. Memo 1965-328. A motion for reconsideration will be denied unless unusual circumstances or substantial error is shown. Estate of Quirk v. Commissioner, supra 928 F.2d at 759; Alexander v. Commissioner, 95 T.C. 467">95 T.C. 467, 469 (1990), affd. without published opinion sub nom.  Stell v. Commissioner, 999 F.2d 544">999 F.2d 544 (9th Cir. 1993); Vaughn v. Commissioner, 87 T.C. 164">87 T.C. 164, 167 (1986).Petitioners' motion for reconsideration fails to address the Court's holdings in Richards I that the Court does not have jurisdiction over the cases at docket Nos. 10764-00 and 10767-00 13 and addresses only in a general way the Court's holdings in Richards I granting respondent's respective motions to dismiss for lack of prosecution in the cases at docket Nos. 10765-00 and 10766-00 and*254  imposing a penalty under section 6673(a)(1) on Mr. Richards in those cases in the respective amounts of $ 8,000 and $ 18,000. The crux of petitioners' motion for reconsideration regarding all of those holdings is petitioners' claim that Mr. Richards' conduct in these cases was the result of his reliance on Mr. Binge, his tax return preparer, and Mr. Bentivegna, an associate of Mr. Binge. That claim rings hollow.*255  Not only did respondent and the Court inform petitioners in these cases that there could be sanctions as a result of their conduct in these cases, petitioners' counsel Mr. Wise also advised Mr. Richards that "reliance upon the recommendations of James Binge may not be in his best interest." In response to such advice and other advice from Mr. Wise, petitioners fired him. As made clear in Mr. Wise's motion to withdraw, Mr. Wise made repeated efforts throughout the period starting in at least June 2001 to September 11, 2001, to make Mr. Richards understand that there could be sanctions if Mr. Richards followed the advice of Mr. Binge and Mr. Bentivegna. 14 On September 11, 2001, the date on which Mr. Wise signed his motion to withdraw in each of the cases at docket Nos. 10765-00 and 10766-00, Mr. Wise stated at the end of each such motion:*256  It is clear to the undersigned [Mr. Wise] that the Petitioner does not wish to have him continue to represent him. The undersigned has had numerous conversations with him and his accountant. He is aware of the significance of his decision to decline assistance.We reject the attempt in petitioners' motion for reconsideration to blame Mr. Binge and Mr. Bentivegna for petitioners' conduct in these cases. Petitioners chose to ignore the warnings of respondent, their own counsel Mr. Wise whom they fired, and the Court. It was only after the Court issued Richards I on March 27, 2002, that petitioners rehired Mr. Wise and suggested that they wanted to do now what they should have done before the Court issued that Opinion. 15*257  We find that petitioners have only themselves to blame for the consequences resulting from their actions and inactions in these cases and that they should bear responsibility for their conduct. It was petitioners who decided not to have these cases heard on the merits. They decided not to cooperate with, and to ignore the warnings of, respondent, their own counsel Mr. Wise whom they fired, and the Court.The Court provided petitioners in these cases ample opportunity to present relevant information to the Court even (1) after respondent orally moved to dismiss these cases at the calendar call on October 15, 2001, (2) after the trial took place on the same date, and (3) after respondent filed on November 13, 2001, a written motion to hold petitioners in default in each of the cases at docket Nos. 10764-00 and 10767-00 and a written motion to dismiss for lack of prosecution in each of the cases at docket Nos. 10765-00 and 10766-00. Petitioners declined to provide any such relevant information. Instead, they failed to prosecute their respective cases, ignored all Orders of the Court, and submitted to the Court documents containing statements, contentions, and arguments that were frivolous*258  and/or groundless. In addition, the named petitioner in each of the cases at docket Nos. 10764-00 and 10767-00 failed to establish who has the authority to act on its behalf in each such case.We remind petitioners thatIf the Court granted a second chance to every party who lost because of his failure to act in some manner, the Court clearly could not keep abreast of its work. In effect, we would be telling the parties that if they were not satisfied with the first decision, try again. * * *Koufman v. Commissioner, 69 T.C. 473">69 T.C. 473, 476 (1977). 16We find that petitioners have not shown any unusual circumstances or substantial error that warrants the Court's relieving them of the consequences of their conduct in these cases by granting petitioners' motion for reconsideration.*259 We have considered all of the arguments and contentions set forth in petitioners' motion for reconsideration that are not discussed herein, and we find them to be without merit and/or irrelevant.  17To reflect the foregoing,An Order denying petitioners' motion for reconsideration will be issued.  Footnotes1. Cases of the following petitioners are consolidated here-with: Evertt D. Richards, docket No. 10765-00; Everett D. Richards, docket No. 10766-00; and Richards Charitable Trust, docket No. 10767-00.↩2. When referring in this Supplemental Memorandum Opinion to Richards Asset Management Trust, Richards Management Trust, and Richards Charitable Trust, our use of the word "Trust" and any similar words is for convenience only and is not intended to convey any meaning or have any significance for Federal tax purposes.↩3. Respondent filed discovery motions in the case at docket No. 10765-00 before respondent filed on Oct. 1, 2001, respondent's motion to dismiss that case for lack of jurisdiction as to Joy A. Richards, deceasedm and to change caption, which the Court granted on Oct. 12, 2001.↩1. The petition in the case at docket No. 10765-00 was filed in the name of Everett D. Richards and Joy A. Richards, Deceased. On Oct. 12, 2001, the Court granted respondent's motion filed on Oct. 1, 2001, to dismiss for lack of jurisdiction the case at docket No. 10765-00 as to Joy A. Richards, deceased, and to change caption.4. Mr. Wise's respective motions to withdraw in the cases at docket Nos. 10764-00 and 10767-00 did not detail the reasons for granting those motions. Instead, each such motion stated that the reasons for Mr. Wise's motion to withdraw in each such case were "the same reasons" set forth in Mr. Wise's respective motions to withdraw in the cases at docket Nos. 10765-00 and 10766-00.↩5. All section references are to the Internal Revenue Code in effect at all relevant times. Unless otherwise indicated, all Rule references are to the Tax Court Rules of Practice and Procedure.↩6. Each such response to the December 3, 2001 Show Cause Order stated in pertinent part:1. Petitioner petitioned this Court after having received falseand misleading information from the respondent and attorneys David Wise and his associate Carol Jackson. The respondent has failed to properly assess any taxes in accordance with their required administrative procedures, and yet advised the petitioner that the only method of disagreeing with the purported tax liability was to petition this Court.2. This Courts' [sic] order states ". . . petitioner purports to be a trust . . ." Petitioner is a trust, and the respondent has never been able to prove otherwise. Nor does the respondent have the right or ability to set aside a contract.* * * * * * *4. Petitioner does not want this false tax claim to be litigated in court, and has petitioned this Court to have this case removed from the docket as having been petitioned in error due to the erroneous instructions given by the respondent.WHEREFORE it is prayed that:1. This Court dismiss this case at petitioner's request as the original petition was issued in error due to false directions given to petitioner by respondent. Petitioner believes that he has the right to correct his mistake and withdraw the original petition.2. This Court and the respondent recognize the petitioner as a Trust and cease attempting to set aside a contract in direct opposition to the Constitution of the United States of America.3. This court sanction the respondent for using this Court for illegal purposes. Respondent has no legal tax claim as petitioner has noted to respondent and this Court on numerous occasions. Without a legal claim, respondent fraudulently instructed petitioner to use this Court to legitimize his illegal attempt to deprive petitioner of his assets.4. This Court instruct the respondent to cease, now and forever, harassment of petitioner.↩7. Petitioners' brief in these cases stated in pertinent part:This is a proceeding to determine if the Internal Revenue Service can ignore the strict limitations imposed on it by Congress, via the Code of Federal Regulations, and its' [sic] own required administrative procedures to extort assets from unsuspecting inhabitants of one of the fifty (50) states of the United States of America, to wit: Everett D. Richards, et al. * * * * * * * U.S.C. Title 26 Section 7602 is the I.R.S.'s authority to examine books and records regarding "internal revenue tax" -- not income tax. This is corroborated by the fact that the implementing regulation for Section 7602 is located in C.F.R. Title 27, parts 70, 170 and 296. * * * * * * * In accordance with C.F.R. 1.861-8(f) petitioners, et al, do not receive any "income" or receipts from a "taxable source".* * * * * * * Petitioners, et al, have never been legally assessed any tax as required by U.S.C. Title 26 Section 6203 and C.F.R. regulation 301.6203-1 and corroborated in Bull v. U.S., 295 U.S. 247">295 U.S. 247, 79 L. Ed. 1421">79 L. Ed. 1421, 55 S. Ct. 695">55 S. Ct. 695 * * *.Petitioners, et al, determinations are based on Supreme Court decisions, Treasury Orders, U.S.C. Title 26 codes, and implementing (or lack of implementing) C.F.R. Title 26 regulations and various other references, and as such cannot be considered frivolous or ". . . a hodgepodge of unsupported assertions, irrelevant platitudes and legalistic gibberish." * * * * * * * Everett D. Richards, et al, petitioners in the cases at Docket Nos. 10764-00, 10765-00, 10766-00 and 10767-00 are not liable for any income tax, penalties and/or interest pursuant to any U.S.C. Title 26 code sections. Petitioners, et al, have at all times rebutted and refuted respondents prima facie allegations; thus, the burden of proof is on the respondent.Treasury Order 120-01 dated June 6, 1972 establishes the Bureau of Alcohol, Tobacco and Firearms and transfers U.S.C. Title 26 Section 61 through 80, inclusive, to U.S.C. Title 27 and the Bureau of Alcohol, Tobacco and Firearms. Petitioners, et al, are not now and never have been involved in the manufacture, distribution or sale of alcohol, tobacco or firearms, or been involved in any other excise taxable activity. This is corroborated by the Code of Federal Regulations Table of Authority and Rules.A review of the Department of the Treasury organization chart reveals that the Internal Revenue Service is not administered by any of the organizations with enforcement authority. This is corroborated by the fact that there are no Title 26 implementing regulation under Title 26 C.F.R.The established trusts bear no burden of proof as their records are not subject to review.  Boyd v. United States, 116 U.S. 616">116 U.S. 616, 29 L. Ed. 746">29 L. Ed. 746, 6 S. Ct. 524">6 S. Ct. 524; Silverthorne Lumber Co. v. United States, 251 U.S. 385">251 U.S. 385, 64 L. Ed. 319">64 L. Ed. 319, 40 S. Ct. 182">40 S. Ct. 182↩. 8. Because we dismissed the cases at docket Nos. 10764-00 and 10767-00 for lack of jurisdiction, we denied respondent's motion to hold petitioners in default in each of those cases.↩9. Mr. Richards did not file a response to respondent's motion to dismiss for lack of prosecution in the case at docket No. 10765-00.↩10. The Court is issuing an Order in each of these cases addressing petitioner's motion to vacate in each such case.↩11. The Court is issuing an Order in these cases addressing petitioners' motion to reopen the record.↩12. Respondent did not file a response to petitioners' motion for reconsideration or a response to petitioners' motion to reopen the record. That was because, in an Order dated July 2, 2002 (July 2, 2002 Order), the Court indicated that the contentions and arguments advanced in each of the Trust's motions to vacate and Mr. Richards' motions to vacate appeared to be essentially the same as the contentions and arguments advanced in petitioners' motion for reconsideration and petitioners' motion to reopen the record. The Court further indicated in the July 2, 2002 Order that it appeared that any response by respondent to petitioners' motion for reconsideration and respondent's response to petitioners' motion to reopen the record would be essentially the same as respondent's response to each of the Trust's motions to vacate in the cases at docket Nos. 10764-00 and 10767-00 and Mr. Richards' motions to vacate in the cases at docket Nos. 10765-00 and 10766-00. Consequently, in the Court's July 2, 2002 Order, the Court directed respondent to file a response to petitioners' motion for reconsideration and a response to petitioners' motion to reopen the record only if respondent believed that it was necessary to file each such response. Obviously, respondent did not believe that it was necessary to file any responses to those motions.↩13. We note that the respective responses to the Court's December 3, 2001 Show Cause Orders in the cases at docket Nos. 10764- 00 and 10767-00 asserted that "Petitioner does not believe that this Court has jurisdiction."We further note that attached as an exhibit to the Trust's motion to vacate in the case at docket No. 10764-00 is, inter alia, an affidavit of Mr. Richards (Mr. Richards' affidavit), allegedly notarized by Mr. Binge. Mr. Richards' affidavit states: "At the time of the filing of the Petition, and since the inception of the Trust in the above-captioned matter, I was the Trustee for the Petitioner." Attached to Mr. Richards' affidavit are, according to that affidavit, "true and accurate copies of the originals" of the trust documents pertaining to Richards Management Trust, which Mr. Richards alleges in Mr. Richards' affidavit "were maintained in my possession until April, 2002." The copies of the trust documents attached to Mr. Richards' affidavit in the case at docket No. 10764-00 bear the date June 8, 2001. The years at issue in that case are 1996 and 1997. We conclude that Mr. Richards' affidavit and the trust papers attached to that affidavit in the case at docket No. 10764-00 do not establish who has the authority to act on behalf of Richards Management Trust in that case. Even assuming arguendo that the trust papers attached to Mr. Richards' affidavit in the case at docket No. 10764-00 were in effect during the years at issue, those trust papers do not establish who has the authority to act on behalf of Richards Management Trust in that case. Mr. Richards seems to suggest in Mr. Richards' affidavit, without expressly stating, that he has that authority. However, in the case at docket No. 10764-00, Mr. Bentivegna signed as "Trustee" (1) the response to the Court's December 3, 2001 Show Cause Order and (2) the response to respondent's motion to hold petitioner in default.We also note that attached as an exhibit to the Trust's motion to vacate in the case at docket No. 10767-00 is, inter alia, an affidavit of Mr. Richards, also allegedly notarized by Mr. Binge. The affidavit of Mr. Richards that was attached to the Trust's motion to vacate in the case at docket No. 10767-00 is identical to Mr. Richards' affidavit that was attached to the Trust's motion to vacate in the case at docket No. 10764-00. Attached to Mr. Richards' affidavit in the case at docket No. 10767-00 are, according to Mr. Richards, "true and accurate copies of the originals" of the trust documents pertaining to Richards Charitable Trust, which Mr. Richards alleges in Mr. Richards' affidavit in that case "were maintained in my possession until April, 2002." Although the trust papers attached to Mr. Richards' affidavit in the case at docket No. 10767-00 bear the date Apr. 26, 1995, those papers list Mr. Richards and Joy Ann Richards as the directors and the trustees of Richards Charitable Trust. However, Joy Ann Richards died at an undisclosed time prior to Aug. 15, 1997. Moreover, in that case, Mr. Bentivegna signed as "Trustee" the response to the Court's December 3, 2001 Show Cause Order and the response to respondent's motion to hold petitioner in default. We conclude that Mr. Richards' affidavit and the trust papers attached to Mr. Richards' affidavit in the case at docket No. 10767-00 do not establish who has the authority to act on behalf of Richards Charitable Trust in that case.↩14. Contrary to the allegation in petitioners' motion for reconsideration that Mr. Binge and Mr. Bentivegna never shared "non-traditional" beliefs with Mr. Richards because he was regarded as a "traditional" client, Mr. Wise's respective motions to withdraw in the cases at docket Nos. 10765-00 and 10766-00 stated that Mr. Richards "indicated that he was having second thoughts about continuing the representation [Mr. Wise's repreSentation] and was exploring 'non-traditional' alternatives with James Binge."↩15. Petitioners' motion for reconsideration indicates that on Apr. 22, 2002, Mr. Wise called Mr. Richards to advise him of Richards I and the respective Orders of Dismissal in the cases at docket Nos. 10764-00 and 10767-00 and the respective Orders of Dismissal and Decision in the cases at docket Nos. 10765-00 and 10766-00. According to petitioners' motion for reconsideration, Mr. Wise advised Mr. Richards that the deadline within which to file motions to vacate those Orders was soon approaching and that something needed to be done immediately. We do not understand why Mr. Wise contacted Mr. Richards on Apr. 22, 2002, since petitioners in the instant cases had fired Mr. Wise around July 2001. See Rule 201; ABA, Ann. Model Rules of Profl. Conduct R. 7.3 (1999).↩16. See also Long v. Commissioner, 71 T.C. 724">71 T.C. 724, 727 (1979), remanded on another issue 660 F.2d 416">660 F.2d 416 (10th Cir. 1981), in which we quoted the following passage from Selwyn Operating Corp. v. Commissioner, 11 B.T.A. 593">11 B.T.A. 593, 595 (1928):A party is entitled to have his day in court; both parties are entitled to this, but neither party is entitled to have more than one fair, reasonable opportunity to establish his claim or defense. To allow more would be to protract litigation to the extent which would preclude the administration of justice.↩17. With respect to petitioners' reliance in petitioners' motion for reconsideration on Alvarez v. Simmons Mkt. Research Bureau, Inc., 839 F.2d 930">839 F.2d 930 (2d Cir. 1988); Harper v. Commissioner, 99 T.C. 533">99 T.C. 533 (1992); Marcus v. Commissioner, 70 T.C. 562">70 T.C. 562 (1978), affd. without published opinion 621 F.2d 439">621 F.2d 439 (5th Cir. 1980); and Leavell v. Commissioner, T.C. Memo 1996-117">T.C. Memo 1996-117↩, we find those cases to be materially distinguishable from the instant cases and petitioners' reliance on those cases to be misplaced.